DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on August 7, 2018, is the U.S. national stage of an international PCT application, filed on February 8, 2017, and claims benefit to a U.S. provisional application, filed on February 8, 2016.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 19, 2021 was filed after the mailing date of a first Office action in the present U.S. non-provisional application, in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Response to Amendment
This Office action is in response to amendment and remarks/arguments on February 4, 2021. Claims 44-46, 48, 50, 53, 54, 57, 62, 67 and 68 were amended. Claims 44-68 are pending for consideration in the present U.S. non-provisional application.
Response to Arguments
The arguments (pages 12-17) directed to the rejections under 35 U.S.C. 103 have been considered, but considered as not sufficient to overcome all rejections from the Office action.
The arguments (pages 12-14) directed to independent claims 44, 53 and 67 are directed to the amendment, and indicate that nothing in the cited portions of Li or Ouchi discusses adapting a wireless device’s operation with respect to an RSSI measurement based on anything like the configuration parameters recited in the claims. However, Li describes the RSSI Li, para. [0061], “S101. The user equipment obtains configuration information used to detect a received signal strength indicator (RSSI) value of a signal on an unlicensed frequency, where the configuration information includes sampling parameter information and at least one statistical window that are of the signal on the unlicensed frequency, the sampling parameter information includes a sampling interval, and the at least one statistical window is a time length in which statistics on RSSI values of the signal on the unlicensed frequency at sampling moments are determined.” It is noted that the configured RSSI statistical window describes the claimed length for RSSI measurement durations, and the configured RSSI sampling interval describes the claimed RSSI measurement periodicity.) whereas Ouchi describes adapting a wireless device’s operation with respect to RSSI-based measurement based on RSSI measurement configuration parameters (Ouchi, paras. [0038], [0144], “Now, physical channels and physical signals according to the present embodiment will be described. Basically, parameters for configuration for the physical channels and/or physical signals may be configured in the terminal device via the higher layer signalling as higher layer parameters. Parameters for configuration for some of the physical channels and/or physical signals may be configured in the terminal device via L1 signalling (physical layer signalling, e.g., the PDCCH), such as DCI format and grant. For the higher layer signalling, the type of signalling/messages used to notify corresponding configurations such as an RRC message, broadcast information, and system information may vary according to the configurations. […] In a case that the higher layer indicates that the RSRQ measurement is performed using all the OFDM symbols, the RSSI is measured on all the OFDM symbols in the DL portion (downlink subframes and DwPTSs) of the measured subframes. In a case that the higher layer indicates that the RSRQ measurement is performed using particular OFDM symbols, the RSSI is measured on all the OFDM symbols in the DL portion (downlink subframes and DwPTSs) of the indicated subframes. That is, the OFDM symbols used for the RSSI measurement are determined based on the indication/configuration from the higher layer.” It is noted that in a case that the higher layer indicates that the RSRQ measurement is performed using all the OFDM symbols, performing RSSI measurement on all OFDM symbols in the DL portion discloses the claimed adapting operation of the wireless device with respect to a measurement that is based on RSSI measurement samples, based on the set of configuration parameters and based on a quality requirement for the measurement.) Accordingly, the rejections under 35 U.S.C. 103 are maintained.
The arguments (pages 14-15) directed to independent claims 50, 62 and 68 indicate that Ouchi describes measurement operations performed by a terminal device, not the determining of configuration parameters by a network node. However, Ouchi describes the RSSI measurement configuration parameters sent by a network node via higher-layer signaling (Ouchi, paras. [0038], [0144], Id.) The arguments further indicate that it is not explained why it would have been obvious, in view of Ouchi’s teachings, to modify Li’s network node so that it determines configuration parameters to be sent to a wireless device based on a quality requirement for RSSI-based measurement. However, Ouchi describes higher layer signaling that indicates OFDM symbols used by the UE for RSSI measurement, based on higher layer signaling that RSRQ measurement is performed using all the OFDM symbols (Ouchi, paras. [0144], [0179], [0180], “…In a case that the higher layer indicates that the RSRQ measurement is performed using all the OFDM symbols, the RSSI is measured on all the OFDM symbols in the DL portion (downlink subframes and DwPTSs) of the measured subframes. In a case that the higher layer indicates that the RSRQ measurement is performed using particular OFDM symbols, the RSSI is measured on all the OFDM symbols in the DL portion (downlink subframes and DwPTSs) of the indicated subframes. That is, the OFDM symbols used for the RSSI measurement are determined based on the indication/configuration from the higher layer. […] As parameters for the first event, a prescribed measurement period or a prescribed number of measurement points, a prescribed power level used as a threshold, and a prescribed rate may be configured.” Id. It is noted that in a case that the higher layer indicates that the RSRQ measurement is performed using all the OFDM symbols, performing RSSI measurement on all the OFDM symbols in the DL portion describes the claimed determining configuration parameters to be sent to a wireless device based on a quality requirement for RSSI-based measurement.) Accordingly, the rejections under 35 U.S.C. 103 are maintained.
The arguments (pages 15-16) directed to dependent claims 45 and 54 indicate that Ouchi discusses when to report RSSI measurements and includes no suggestion of adapting which samples are used to perform a measurement. However, Ouchi describes adapting which samples are used to perform a measurement (Ouchi, paras. [0179], [0180], “In a first event, in a case that the percentage of measurement points, at which RSSIs equal to or higher than a prescribed power level (threshold) are measured, in a prescribed measurement period, is equal to or higher than a prescribed rate, the terminal device may perform the measurement reporting for the RSSI. Describing with reference to FIG. 5, in a case that the percentage of measurement points, at which the measured RSSIs are equal to or higher than the power level, Lv. 3 or higher (equal to or higher than second threshold), in a prescribed measurement period exceeds 50%, the terminal device may perform the measurement reporting for the RSSI. The measurement point may be the time measured at the measurement point. [ ] As parameters for the first event, a prescribed measurement period or a prescribed number of measurement points, a prescribed power level used as a threshold, and a prescribed rate may be configured.” emphasis added. It is noted that the measurement configuration parameters including a power level as a threshold describes one solution to adapting which samples are used to perform a measurement.) Accordingly, the rejections under 35 U.S.C. 103 are maintained.
Ouchi, para.  [0231], “…From FIG. 5, the configuration relating to the RSSI may be a configuration for resources used for measurement points. For example, the configuration relating to the RSSI may include a parameter indicative of resources in the frequency direction (e.g., a frequency offset, a subcarrier offset, and a resource element offset) used for the measurement points, a parameter indicative of resources in the time direction (e.g., a subframe offset, the periodicity, and a symbol offset) used for the measurement point.” It is noted that RSSI measurement configuration of subframe and symbol offsets describes the claimed adapting a time offset to be applied to the intervals in which RSSI samples are obtained.) Accordingly, the rejections under 35 U.S.C. 103 are maintained.
The arguments (page 16) directed to dependent claims 47 and 56 indicate that Ouchi mentions time offsets and measurement configurations for inter-frequency mobility, but that these mentions do not seem to suggest that a wireless device selects a time offset based on a quality requirement. However, Ouchi describes selecting a time offset for inter-frequency RSSI measurements (Ouchi, [0231], [0248], “…Note that the variable measurement configuration includes an accumulated configuration for the measurement performed by the terminal device, covering the measurement associated with intra-frequency, inter-frequency, and inter-RAT mobility.”) “based on” the quality requirement (Ouchi, para. [0144], Id. It is noted that Ouchi describes higher layer signaling that indicates all the OFDM symbols used for RSSI measurement, based on higher layer signaling that RSRQ measurement is performed using all the OFDM symbols, i.e. based on the quality requirement.) Accordingly, the rejections under 35 U.S.C. 103 are maintained.
Ouchi, paras. [0144], [0179], [0180], “…In a first event, in a case that the percentage of measurement points, at which RSSIs equal to or higher than a prescribed power level (threshold) are measured, in a prescribed measurement period, is equal to or higher than a prescribed rate, the terminal device may perform the measurement reporting for the RSSI. Describing with reference to FIG. 5, in a case that the percentage of measurement points, at which the measured RSSIs are equal to or higher than the power level, Lv. 3 or higher (equal to or higher than second threshold), in a prescribed measurement period exceeds 50%, the terminal device may perform the measurement reporting for the RSSI. The measurement point may be the time measured at the measurement point. [ ] As parameters for the first event, a prescribed measurement period or a prescribed number of measurement points, a prescribed power level used as a threshold, and a prescribed rate may be configured.” Id. It is noted that Ouchi describes higher layer signaling that indicates all the OFDM symbols used for RSSI measurement, based on higher layer signaling that RSRQ measurement is performed using all the OFDM symbols, i.e. based on the quality requirement.) It is further noted that Ouchi may not seem to describe the last alternative limitation directed to postponing a use of one or more RSSI measurements from a first measurement interval for the measurement that is based on RSSI measurements to a second measurement interval for the measurement that is based on RSSI measurement samples, based on the quality requirement, however said alternative limitation is considered as optional because it is recited with other alternatives. Accordingly, the rejections under 35 U.S.C. 103 are maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 44-68 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2018/0241487 A1) in view of Ouchi et al. (US 2018/0220458 A1).
44. A method, in a wireless device operating in a wireless network (Li, FIG. 4), the method comprising:
obtaining a set of configuration parameters for Received Signal Strength Indicator (RSSI) measurements, the configuration parameters specifying a length for RSSI measurement durations in which RSSI measurement samples are obtained and an RSSI measurement periodicity for the RSSI measurement durations (Li, para. [0061], “S101. The user equipment obtains configuration information used to detect a received signal strength indicator (RSSI) value of a signal on an unlicensed frequency, where the configuration information includes sampling parameter information and at least one statistical window that are of the signal on the unlicensed frequency, the sampling parameter information includes a sampling interval, and the at least one statistical window is a time length in which statistics on RSSI values of the signal on the unlicensed frequency at sampling moments are determined.” It is noted that the configured RSSI statistical window describes the claimed length for RSSI measurement durations, and the configured RSSI sampling interval illustrates the claimed RSSI measurement periodicity.); and 
Ouchi, paras. [0144], [0179], [0180], “In a case that the higher layer indicates that the RSRQ measurement is performed using all the OFDM symbols, the RSSI is measured on all the OFDM symbols in the DL portion (downlink subframes and DwPTSs) of the measured subframes. In a case that the higher layer indicates that the RSRQ measurement is performed using particular OFDM symbols, the RSSI is measured on all the OFDM symbols in the DL portion (downlink subframes and DwPTSs) of the indicated subframes. That is, the OFDM symbols used for the RSSI measurement are determined based on the indication/configuration from the higher layer. […] In a first event, in a case that the percentage of measurement points, at which RSSIs equal to or higher than a prescribed power level (threshold) are measured, in a prescribed measurement period, is equal to or higher than a prescribed rate, the terminal device may perform the measurement reporting for the RSSI. Describing with reference to FIG. 5, in a case that the percentage of measurement points, at which the measured RSSIs are equal to or higher than the power level, Lv. 3 or higher (equal to or higher than second threshold), in a prescribed measurement period exceeds 50%, the terminal device may perform the measurement reporting for the RSSI. The measurement point may be the time measured at the measurement point. [ ] As parameters for the first event, a prescribed measurement period or a prescribed number of measurement points, a prescribed power level used as a threshold, and a prescribed rate may be configured.” emphasis added. It is noted that in a case that the higher layer indicates that the RSRQ measurement is performed using all the OFDM symbols, performing RSSI measurement on all the OFDM symbols in the DL portion describes the claimed adapting operation of the wireless device with respect to a measurement that is based on RSSI 
Li et al. may not seem to describe the identical claimed invention, such as adapting operation of the wireless device with respect to a measurement that is based on RSSI measurement samples, based on the set of configuration parameters and based on a quality requirement for the measurement that is based on RSSI measurement samples. In the same field of endeavor, Ouchi et al. provides prior art disclosure and suggestion(s) for the claimed invention, such as adapting operation of the wireless device with respect to a measurement that is based on RSSI measurement samples, based on the set of configuration parameters and based on a quality requirement for the measurement that is based on RSSI measurement samples (Ouchi, paras. [0144], [0179], [0180], Id.) The prior art disclosure and suggestion(s) of Ouchi et al. are for reasons of reporting when a percentage of measurement points at which the measured RSSIs meet a threshold (Ouchi, para. [0179], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons reporting when a percentage of measurement points at which the measured RSSIs meet a threshold.
45. The method of claim 44, where said adapting comprises adapting one or more of any of the following, based on the set of configuration parameters and based on the quality requirement: 
a reporting interval for the measurement that is based on RSSI measurement samples (Ouchi, paras. [0144], [0179], Id.); 
Ouchi, paras. [0144], [0179], Id.); and 
usage of the RSSI measurement samples for performing the measurement that is based on RSSI measurement samples (Ouchi, paras. [0144], [0179], Id.)
46. The method of claim 44, wherein said adapting comprises adapting a time offset to be applied to the intervals in which RSSI measurement samples are obtained, based on the set of configuration parameters and based on the quality requirement, for performing the measurement that is based on RSSI measurement samples (Ouchi, paras. [0144], [0231], “…From FIG. 5, the configuration relating to the RSSI may be a configuration for resources used for measurement points. For example, the configuration relating to the RSSI may include a parameter indicative of resources in the frequency direction (e.g., a frequency offset, a subcarrier offset, and a resource element offset) used for the measurement points, a parameter indicative of resources in the time direction (e.g., a subframe offset, the periodicity, and a symbol offset) used for the measurement point.”)
47. The method of claim 46, wherein adapting the time offset comprises selecting a time offset for inter-frequency RSSI measurements, based on the quality requirement (Ouchi, paras. [0231], [0248], “…Note that the variable measurement configuration includes an accumulated configuration for the measurement performed by the terminal device, covering the measurement associated with intra-frequency, inter-frequency, and inter-RAT mobility.” Id.)
48. The method of claim 44, wherein said adapting comprises any one or more of any of: 
adapting a triggering condition for reporting the measurement that is based on RSSI measurement samples, based on the quality requirement (Ouchi, paras. [0144], [0179], Id.); 
Ouchi, paras. [0144], [0231], Id.); 
discarding one or more RSSI measurement samples, based on the quality requirement (Ouchi, paras. [0144], [0179], Id.); 
postponing a use of one or more RSSI measurements from a first measurement interval for the measurement that is based on RSSI measurements to a second measurement interval for the measurement that is based on RSSI measurement samples, based on the quality requirement.
49. The method of claim 44, wherein the quality requirement is one of any of the following: 
a minimum number of RSSI measurement samples for the measurement that is based on RSSI measurement samples (Ouchi, paras. [0144], [0179], Id.); 
a minimum number of RSSI measurement samples meeting a predetermined condition, for the measurement that is based on RSSI measurement samples (Ouchi, paras. [0144], [0179], Id.); 
a minimum portion of a given RSSI measurement duration that must be used for the measurement that is based on RSSI measurement samples (Ouchi, paras. [0144], [0179], Id.); 
a requirement that all symbols in a given RSSI duration interval are available within the reporting interval for the measurement that is based on RSSI measurement samples (Ouchi, paras. [0176], [0179], “FIG. 5 illustrates the measurement points spaced at intervals to facilitate description, but the measurement points may not be spaced at intervals. That is, the measurement points may be represented as a duration constituted of contiguous subframes (or symbols). In this case, the measurement resources may be periodically configured. Moreover, the measurement resources may be specific frequency resources for each of the symbols in the duration. That is, the RSSI may be measured at all the symbols…” Id.); and 
Ouchi, paras. [0176], [0179], Id.)
50. A method, in a network node operating in a wireless network and serving a wireless device (Li, FIG. 7), the method comprising: 
determining one or more configuration parameters for the wireless device (Li, para. [0097], “In this embodiment of the present application, the configuration information includes sampling parameter information and/or a statistical window that are/is of the signal on the unlicensed frequency, and the sampling parameter information includes a sampling interval...” emphasis added.), based on a quality requirement for a wireless device measurement that is based on Received Signal Strength Indicator (RSSI) measurement samples (Ouchi, paras. [0144], [0181], “In a case that the higher layer indicates that the RSRQ measurement is performed using all the OFDM symbols, the RSSI is measured on all the OFDM symbols in the DL portion (downlink subframes and DwPTSs) of the measured subframes. In a case that the higher layer indicates that the RSRQ measurement is performed using particular OFDM symbols, the RSSI is measured on all the OFDM symbols in the DL portion (downlink subframes and DwPTSs) of the indicated subframes. That is, the OFDM symbols used for the RSSI measurement are determined based on the indication/configuration from the higher layer. […] In a second event, in a case that during a prescribed measurement period, the RSSI equal to or higher than a prescribed power level (threshold) has been measured a prescribed number of times or more (for a prescribed time or longer), the terminal device may perform the measurement reporting for the RSSI. Note that in a case that the prescribed measurement period indicates infinity (indefinite period), the prescribed measurement period need not be configured in the report configuration.” emphasis added. It is noted that in a case that the higher layer indicates that the RSRQ measurement is performed using all the OFDM symbols, 
sending the determined one or more configuration parameters to the wireless device (Li, para. [0096], “S301. A base station sends, to a user equipment, configuration information used to detect a received signal strength indicator (RSSI) value of a signal on an unlicensed frequency.”)
Li et al. may not seem to describe the identical claimed invention, such as determining one or more configuration parameters for the wireless device, based on a quality requirement for a wireless device measurement that is based on Received Signal Strength Indicator (RSSI) measurement samples. In the same field of endeavor, Ouchi et al. provides prior art disclosure and suggestion(s) for the claimed invention, such as determining one or more configuration parameters for the wireless device, based on a quality requirement for a wireless device measurement that is based on Received Signal Strength Indicator (RSSI) measurement samples (Ouchi, paras. [0144], [0181], Id.) The prior art disclosure and suggestion(s) of Ouchi et al. are for reasons of reporting when the measured RSSIs meet a threshold a prescribed number of times (Ouchi, para. [0181], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of reporting when the measured RSSIs meet a threshold a prescribed number of times.
51. The method of claim 50, wherein the one or more configuration parameters relate to one of or more of: 
Li, paras. [0096], [0097], Id.)
52. The method of claim 50, wherein determining the one or more configuration parameters comprises any one or more of any of the following: 
determining a length of a reporting interval to ensure that all or a certain minimum number of RSSI measurement samples from within a RSSI measurement duration are obtained within the reporting interval (Ouchi, para. [0175], [0179], “In FIG. 5, in a case that the measurement period and/or the reporting interval is configured as a parameter for the report configuration, the measurement points within the measurement period may be represented based on the measurement resources for the RSSI configured in the measurement object corresponding to the report configuration. The measurement points may be represented by a prescribed bit sequence…” Id.); 
determining a time offset for the RSSI measurement durations, so as to shift the RSSI measurement durations to ensure that all or a certain minimum number of RSSI measurement samples from within a RSSI measurement duration are obtained within a reporting interval (Ouchi, para. [0175], [0179], “In FIG. 5, in a case that the measurement period and/or the reporting interval is configured as a parameter for the report configuration, the measurement points within the measurement period may be represented based on the measurement resources for the RSSI configured in the measurement object corresponding to the report configuration. The measurement points may be represented by a prescribed bit sequence…” Id.); and 
Ouchi, paras. [0175], [0179], Id.)
53. A wireless device adapted for operation in a wireless network (Li, FIG. 11), the wireless device comprising: 
a transceiver circuit (Li, FIG. 11, Id.); 
a processor operatively coupled to the transceiver circuit (Li, FIG. 11, Id.); and 
a memory circuit operatively coupled to the processor and comprising computer program instructions for execution by the processor and configured so as to cause the network node, when the computer program instructions are executed (Li, FIG. 11, Id.), to: 
obtain a set of configuration parameters for Received Signal Strength Indicator (RSSI) measurements, the configuration parameters specifying a length for RSSI measurement durations in which RSSI measurement samples are obtained and an RSSI measurement periodicity for the RSSI measurement durations (Li, para. [0061], Id.); and 
adapt operation of the wireless device with respect to a measurement that is based on RSSI measurement samples, based on the set of configuration parameters and based on a quality requirement for the measurement that is based on RSSI measurement samples (Ouchi, paras. [0144], [0179], [0180], Id. cf. Claim 44).
Li et al. may not seem to describe the identical claimed invention, such as adapt operation of the wireless device with respect to a measurement that is based on RSSI measurement samples, based on the set of configuration parameters and based on a quality requirement for the measurement that is based on RSSI measurement samples. In the same field of endeavor, Ouchi et al. provides prior art disclosure and suggestion(s) for the claimed invention, such as Ouchi, paras. [0144], [0179], [0180], Id.) The prior art disclosure and suggestion(s) of Ouchi et al. are for reasons of reporting when a percentage of measurement points at which the measured RSSIs meet a threshold (Ouchi, para. [0179], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons reporting when a percentage of measurement points at which the measured RSSIs meet a threshold.
54. The wireless device of claim 53, wherein the wireless device is configured to adapt any one or more of any of the following, based on the set of configuration parameters and based on the quality requirement: 
a reporting interval for the measurement that is based on RSSI measurement samples (Ouchi, paras. [0144], [0179], Id.), 
at least one RSSI configuration parameter from the obtained set of configuration parameters for the RSSI measurements, for performing the measurement that is based on RSSI measurement samples (Ouchi, paras. [0144], [0179], Id.), and 
usage of the RSSI measurement samples for performing the measurement that is based on RSSI measurement samples (Ouchi, paras. [0144], [0179], Id. cf. Claim 45).
55. The wireless device of claim 53, wherein the wireless device is configured to adapt a time offset to be applied to the intervals in which RSSI measurement samples are obtained, based on the set of configuration parameters and based on the quality requirement, for performing the Ouchi, paras. [0144], [0231], Id.          cf. Claim 46).
56. The wireless device of claim 55, wherein the wireless device is configured to adapt the time offset by selecting a time offset for inter-frequency RSSI measurements, based on the quality requirement (Ouchi, paras. [0231], [0248], Id. cf. Claim 47).
57. The wireless device of claim 53, wherein the wireless device is configured to perform any one or more of any of: 
adapting a triggering condition for reporting the measurement that is based on RSSI measurement samples, based on the quality requirement (Ouchi, paras. [0144], [0179], Id.); 
changing the length of one or more RSSI measurement durations or the RSSI measurement periodicity, for performing the measurement that is based on RSSI measurement samples, based on the quality requirement (Ouchi, paras. [0144], [0231], Id.); 
discarding one or more RSSI measurement samples, based on the quality requirement (Ouchi, paras. [0144], [0179], Id.); 
postponing a use of one or more RSSI measurements from a first measurement interval for the measurement that is based on RSSI measurements to a second measurement interval for the measurement that is based on RSSI measurement samples, based on the quality requirement (cf. Claim 48).
58. The wireless device of claim 53, wherein the quality requirement is one of the following: 
a minimum number of RSSI measurement samples for the measurement that is based on RSSI measurement samples (Ouchi, paras. [0144], [0179], Id.); 
Ouchi, paras. [0144], [0179], Id.); 
a minimum portion of a given RSSI measurement duration that must be used for the measurement that is based on RSSI measurement samples (Ouchi, paras. [0144], [0179], Id.); 
a requirement that all symbols in a given RSSI duration interval are available within the reporting interval for the measurement that is based on RSSI measurement samples (Ouchi, paras. [0176], [0179], Id.); and 
a requirement that all symbols in a given RSSI duration interval within the reporting interval are used for the measurement that is based on RSSI measurement samples (Ouchi, paras. [0176], [0179], Id. cf. Claim 49).
59. The wireless device of claim 53, wherein the wireless device is further adapted to report a result of the measurement to a network node in the wireless communication network (Ouchi, para. [0179], Id.)
60. The wireless device of claim 53, wherein the wireless device is further adapted to send, to a network node in the wireless communication network, an indication of whether the quality requirement was satisfied, for one or more instances of the measurement that is based on RSSI measurement samples (Ouchi, para. [0179], Id.)
61. The wireless device of claim 53, wherein the measurement based on RSSI samples comprises a channel occupancy measurement (Ouchi, para. [0254], “In a case that the measurement results for the RSSI are not used for the measurement results for the RSRQ, the terminal device may use the measurement results for the RSSI to generate a histogram indicative of occupancy time (occupancy rate or percentage) for each level of the RSSI during the measurement period.”)
Li, FIG. 12), wherein the network node comprises: 
a transceiver circuit (Li, FIG. 12, Id.); 
a processor operatively coupled to the transceiver circuit (Li, FIG. 12, Id.); and 
a memory circuit operatively coupled to the processor and comprising computer program instructions for execution by the processor and configured so as to cause the network node, when the computer program instructions are executed (Li, FIG. 12, Id.), to:
determine one or more configuration parameters for the wireless device (Li, para. [0097], Id.), based on a quality requirement for a wireless device measurement that is based on Received Signal Strength Indicator (RSSI) measurement samples (Ouchi, paras. [0144], [0181], Id.); and 
send the determined one or more configuration parameters to the wireless device (Li, para. [0096], Id. cf. Claim 50).
Li et al. may not seem to describe the identical claimed invention, such as based on a quality requirement for a wireless device measurement that is based on Received Signal Strength Indicator (RSSI) measurement samples. In the same field of endeavor, Ouchi et al. provides prior art disclosure and suggestion(s) for the claimed invention, such as based on a quality requirement for a wireless device measurement that is based on Received Signal Strength Indicator (RSSI) measurement samples (Ouchi, paras. [0144], [0181], Id.) The prior art disclosure and suggestion(s) of Ouchi et al. are for reasons of reporting when the measured RSSIs meet a threshold a prescribed number of times (Ouchi, para. [0181], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed 
63. The network node of claim 62, wherein the one or more configuration parameters relate to one of or more of: 
a reporting interval for the wireless device measurement, a length for RSSI measurement durations in which RSSI measurement samples are obtained, an RSSI measurement periodicity for the RSSI measurement durations, a time offset for the RSSI duration windows, and a condition or configuration for controlling reporting of the wireless device measurement (Li, paras. [0096], [0097], Id. cf. Claim 51).
64. The network node of claim 62, wherein the network node is adapted to determine a length of a reporting interval to ensure that all or a certain minimum number of RSSI measurement samples from within a RSSI measurement duration are obtained within the reporting interval (Ouchi, paras. [0175], [0179], Id. cf. Claim 52).
65. The network node of claim 62, wherein the network node is adapted to determine a time offset for the RSSI measurement durations, so as to shift the RSSI measurement durations to ensure that all or a certain minimum number of RSSI measurement samples from within a RSSI measurement duration are obtained within a reporting interval (Ouchi, paras. [0175], [0179], Id. cf. Claim 52).
66. The network node of claim 62, wherein the network node is adapted to determine the length for RSSI measurement durations, so as to fit within a reporting interval (Ouchi, paras. [0175], [0179], Id. cf. Claim 52).
67. A non-transitory computer-readable medium comprising, stored thereupon, a computer program product comprising program instructions for execution by a processor of a Li, FIG. 11, Id.), the program instructions comprising instructions for: 
obtaining a set of configuration parameters for Received Signal Strength Indicator (RSSI) measurements, the configuration parameters specifying a length for RSSI measurement durations in which RSSI measurement samples are obtained and an RSSI measurement periodicity for the RSSI measurement durations (Li, para. [0061], Id.); and 
adapting operation of the wireless device with respect to a measurement that is based on RSSI measurement samples, based on the set of configuration parameters and based on a quality requirement for the measurement that is based on RSSI measurement samples (Ouchi, paras. [0144], [0179], [0180], Id. cf. Claim 44).
Li et al. may not seem to describe the identical claimed invention, such as adapting operation of the wireless device with respect to a measurement that is based on RSSI measurement samples, based on the set of configuration parameters and based on a quality requirement for the measurement that is based on RSSI measurement samples. In the same field of endeavor, Ouchi et al. provides prior art disclosure and suggestion(s) for the claimed invention, such as adapting operation of the wireless device with respect to a measurement that is based on RSSI measurement samples, based on the set of configuration parameters and based on a quality requirement for the measurement that is based on RSSI measurement samples (Ouchi, paras. [0144], [0179], [0180], Id.) The prior art disclosure and suggestion(s) of Ouchi et al. are for reasons of reporting when a percentage of measurement points at which the measured RSSIs meet a threshold (Ouchi, para. [0179], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person 
68. A non-transitory computer-readable medium comprising, stored thereupon, a computer program product comprising program instructions for execution by a processor of a network node operating in a wireless network and serving a wireless device (Li, FIG. 12, Id.), the program instructions comprising instructions for: 
determining one or more configuration parameters for the wireless device (Li, para. [0097], Id.), based on a quality requirement for a wireless device measurement that is based on Received Signal Strength Indicator (RSSI) measurement samples (Ouchi, paras. [0144], [0181], Id.); and 
sending the determined one or more configuration parameters to the wireless device (Li, para. [0096], Id. cf. Claim 50); 
wherein the one or more configuration parameters relate to one of or more of: 
a reporting interval for the wireless device measurement, a length for RSSI measurement durations in which RSSI measurement samples are obtained, an RSSI measurement periodicity for the RSSI measurement durations, a time offset for the RSSI duration windows, and a condition or configuration for controlling reporting of the wireless device measurement (Li, paras. [0096], [0097], Id. cf. Claim 51).
Li et al. may not seem to describe the identical claimed invention, such as based on a quality requirement for a wireless device measurement that is based on Received Signal Strength Indicator (RSSI) measurement samples. In the same field of endeavor, Ouchi et al. provides prior art disclosure and suggestion(s) for the claimed invention, such as based on a quality requirement for a wireless device measurement that is based on Radio Signal Strength Indicator (RSSI) Ouchi, paras. [0144], [0181], Id.) The prior art disclosure and suggestion(s) of Ouchi et al. are for reasons of reporting when the measured RSSIs meet a threshold a prescribed number of times (Ouchi, para. [0181], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of reporting when the measured RSSIs meet a threshold a prescribed number of times.
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476